        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

TMX HEALTHCARE                               )
TECHNOLOGIES, LLC,                           )
                                             )
                        Plaintiff,           )
                                             )
        v.                                   )      CASE NO.
                                             )
HALIFAX MEDICAL CENTER                       )
HOSPITAL,                                    )
                                             )
                        Defendant.           )

                                        COMPLAINT

        The plaintiff, TMX Healthcare Technologies, LLC (“TMX”), for its

Complaint against the defendant, Halifax Medical Center Hospital (“Halifax”),

states as follows:

                                             Parties

        1.        TMX is a limited liability company organized under the laws of the

State of Delaware with its principal place of business in the State of Indiana. The sole

member of TMX is TriMedx, Inc.

        2.        TriMedx, Inc. is a corporation organized under the laws of the State of

Indiana with its principal place of business in the State of Indiana.

        3.        TMX and TriMedx, Inc. are citizens of the State of Indiana.

        4.        Halifax is a special tax district organized under the laws of the State of

Florida with its principal place of business in Volusia County, Florida.


US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 2 of 7 PageID 2




        5.        Halifax is a citizen of the State of Florida.

                                     Venue and Jurisdiction

        6.        The matter in controversy in this action exceeds the sum or value of

$75,000 exclusive of interest and costs. The Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a).

        7.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as

Halifax is located in this judicial district, and a substantial part of the events or

omissions giving rise to the claim that is the subject of this action occurred in this

judicial district.

        8.        TMX and Halifax agreed that venue in this Court is appropriate for an

action such as this, as Volusia County, Florida is within this judicial district.

                                              Facts

        9.        In July 2016, TMX and Halifax executed a written agreement with an

effective date of August 1, 2016 and expiration date of July 31, 2021. This

agreement, including all of its exhibits, is referred to in this Complaint as the

“Agreement.”

        10.       At the time the parties entered into the Agreement, TMX was known as

Aramark Healthcare Technologies, LLC.

        11.       The Agreement required TMX to, among other things, provide certain

services, described in the Agreement. The Agreement defined such services that

TMX agreed to provide as the “Services.” The Services included Healthcare


                                                 2
US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 3 of 7 PageID 3




Technologies Services, which included Technology Management Services, SM

Services, and CM Services.

        12.       The Agreement required Halifax to, among other things, pay TMX for

providing the Services in accordance with the Agreement’s terms, and to pay TMX

all amounts due under the Agreement within 30 days of the invoice date (the

“Timely Payment Requirement”).

        13.       The Agreement required that, among other things, if Halifax in good

faith believed it did not owe all or part of an amount reflected on an invoice from

TMX, and if Halifax advised TMX of such a belief within 14 days of the invoice date

and timely paid any undisputed amounts, then any obligation to pay the amount due

would be tolled for a period of 14 days, and during this tolling period, TMX and

Halifax were required, in good faith, to use their best efforts to resolve the dispute

including, at either party’s request, a meeting or call between the parties’ chief

financial officers (the “Invoice Dispute Requirement”).

        14.       The Agreement imposed on Halifax a duty of good faith, fair dealing,

and commercial reasonableness.

        15.       On or about August 3, 2020, Halifax sent to TMX a letter signed by

Kevin Noel providing a 90-day notice of termination of the Agreement without

cause, and identifying November 3, 2020 as the end date of the term of the

Agreement.




                                              3
US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 4 of 7 PageID 4




        16.       TMX fully or substantially performed its obligations under the

Agreement, including without limitation its obligation to provide Services to Halifax.

        17.       During the term of the Agreement, Halifax did not fully pay all invoices

that it received from TMX within 30 days of the invoice date.

        18.       During the term of the Agreement, Halifax did not advise TMX of a

belief that it did not owe all or part of an amount reflected on an invoice from TMX

within 14 days of the date of such invoice while paying any undisputed amounts and,

in good faith, using its best efforts to resolve any such dispute, as required by the

Agreement.

        19.       Following the termination of the Agreement, Halifax owed, and

continues to owe, money to TMX under the Agreement in excess of $75,000,

exclusive of costs and expenses.

        20.       During the term, and following the termination, of the Agreement,

TMX asked Halifax to fully pay the amounts it owed to TMX under the Agreement,

but Halifax refused to do so, including such amounts that Halifax did not dispute.

        21.       In November 2020, Halifax caused two checks to be sent to TMX in

amounts that would have constituted partial payment of the outstanding amounts

that TMX had invoiced to Halifax. However, Halifax stopped payment on the two

checks before they could be deposited by TMX.

        22.       During the term of the Agreement, Halifax breached its obligations

under the Timely Payment Requirement.


                                               4
US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 5 of 7 PageID 5




        23.       During the term of the Agreement, if Halifax in good faith believed it

did not owe all or part of an amount reflected on an invoice from TMX, it breached

its obligations under the Invoice Dispute Requirement.

        24.       Following the termination of the Agreement, Halifax has remained in

breach of the Timely Payment Requirement, as it has not paid the amounts it owes

to TMX under the Agreement, which exceed $75,000.

        25.       During the term, and following the termination, of the Agreement,

Halifax breached its duty of good faith, fair dealing, and commercial reasonableness.

        26.       Halifax expressly agreed in the Agreement that the failure by Halifax to

comply with the Timely Payment Requirement would constitute a material breach of

the Agreement.

        27.       The Agreement entitled TMX to suspend its performance under the

Agreement until all past due amounts were paid in full if any amount remained

outstanding 30 days after such amount was due.

        28.       Halifax’s failure both during the term, and after the termination, of the

Agreement to timely pay all amounts under the Agreement was, and remains, a

material breach of the Agreement.

        29.       Halifax failed both during the term, and after the termination, of the

Agreement to fully or substantially perform its obligations under the Agreement.




                                                5
US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 6 of 7 PageID 6




        30.       The Agreement provides that if TMX incurs legal fees in enforcing its

right to payment under the Agreement, Halifax shall reimburse TMX for those fees

and costs.

        31.       TMX has incurred, and continues to incur, legal fees and costs in

enforcing its right to payment under the Agreement.

        32.       All conditions precedent to TMX’s claim in this action for breach of

contract have been performed, have occurred, or have been excused.

                           COUNT I: BREACH OF CONTRACT

        33.       TMX incorporates by reference the allegations of paragraphs 1 through

32 of this Complaint as if fully set forth herein.

        34.       The Agreement was a valid and enforceable contract between TMX and

Halifax.

        35.       Halifax breached, and continues to breach, the Agreement.

        36.       Halifax’s breach of the Agreement has caused TMX to incur damages.

        37.       Halifax is liable to TMX for the damages that its breach of the

Agreement has caused TMX to incur, and for the legal fees and other costs that

TMX has incurred, and continues to incur, in enforcing its right to payment under

the Agreement, including without limitation such fees and costs relating to this

action.

        WHEREFORE, the plaintiff, TMX, requests that the Court enter judgment in

its favor and against the defendant, Halifax: (a) awarding TMX damages for


                                               6
US.133998165.01
        Case 6:21-cv-01246 Document 1 Filed 08/02/21 Page 7 of 7 PageID 7




Halifax’s breach of the Agreement; (b) awarding TMX its legal fees and other costs

incurred in enforcing its right to payment under the Agreement; (c) awarding TMX

the costs of this action; (d) awarding TMX prejudgment interest; and (e) awarding

TMX all other relief to which it is entitled.

Dated: August 2, 2021              Respectfully Submitted,


                                   /s/ Traci T. McKee
                                   Traci T. McKee, Esq., Attorney No. 53088
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   1050 K Street NW, Suite 400
                                   Washington, DC 20001
                                   Telephone: (202) 312-7028
                                   traci.mckee@faegredrinker.com
                                   Admitted only in Florida; supervision by principals
                                   of the firm admitted to the D.C. bar

                                   Emanuel L. McMiller, Esq., Attorney No.
                                   1025242
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   300 N. Meridian Street, Suite 2500
                                   Indianapolis, Indiana 46204
                                   Tel: 317. 237.0300
                                   manny.mcmiller@faegredrinker.com


                                   Attorneys for TMX Healthcare Technologies,
                                   LLC




                                            7
US.133998165.01
